Citation Nr: 1328822	
Decision Date: 09/10/13    Archive Date: 09/17/13

DOCKET NO.  09-18 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for hypothyroidism.


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2001 to May 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in July 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.
REMAND

The Veteran was scheduled to testify before a Veterans Law Judge at a Travel Board hearing at the RO on October 25, 2012 regarding the issue on appeal.  The Veteran failed to report for that hearing.

In reviewing the record, it appears that the Veteran may not have received written notice of the scheduled Board hearing.  The RO sent a hearing notice to the Veteran on September 29, 2012.  This hearing notice was sent to the Veteran at an address on "Gause Street" in Georgia.  The September 2012 hearing notice was returned as undeliverable.  However, a review of an undated written submission from the Veteran and the Veterans Benefits Management System (VBMS) lists her address as "Pineland Avenue" in Georgia.

Accordingly, a remand is required to afford the Veteran an additional opportunity to appear for a hearing on the issue of service connection for hypothyroidism.  On remand, the RO will be asked to verify the Veteran's mailing address prior to scheduling her for a new hearing.

Accordingly, the case is REMANDED for the following action:

1.  The RO should undertake appropriate development to verify the Veteran's current contact information and document such efforts in the claims file.

2.  Then, the RO should schedule the Veteran for a hearing before the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


